Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Third Avenue Variable Series Trust 622 Third Avenue, 32 nd Floor New York, NY 10017 VIA EDGAR May 8, 2009 Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Third Avenue Variable Series Trust File Nos. 333-81141 and 811-09395 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Registrant hereby certifies that the Prospectus and Statement of Additional Information that would have been filed on behalf of the Registrant pursuant to Rule 497(c) upon the effectiveness of Post Effective Amendment No. 12 to the Registrant's Registration Statement on Form N-1A (the "Amendment") would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on April 17, 2009 with an effective date of May 1, 2009. Should you have any further questions regarding this filing, please do not hesitate to contact me at (212) 906-1190. Very truly yours, /s/ W. James Hall III W. James Hall III General Counsel
